 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                  AT SEATTLE, WASHINGTON
10
     TINA KORTJE,                                           CASE NO. 2:20-cv-00873
11
                          Plaintiff,
12           v.                                             STIPULATED REQUEST FOR
                                                            DISMISSAL OF ENTIRE ACTION WITH
13   USAA CASUALTY INSURANCE COMPANY,                       PREJUDICE PURSUANT TO FED. R.
     a foreign insurance company doing business in          CIV. PROC. 41(a)(1)(A)
14   Washington state,
15                                                          Clerk’s Action Required
             Defendant.
16

17
                                               STIPULATION
18

19          Plaintiff TINA KORTJE (“Kortje”) and Defendant USAA CASUALTY INSURANCE

20 COMPANY (“USAA CIC”), by and through their respective counsel, hereby stipulate and

21 respectfully request pursuant to Fed. R. Civ. Proc. 41(a)(1)(A) that this matter be dismissed with

22 prejudice in its entirety. Each party shall bear their own costs and attorneys’ fees.

23 SO STIUPLATED.

24

25

26

27

28
      STIPULATION AND ORDER OF                                                       DKM LthAW GROUP, LLP
      DISMISSAL                                                                      1700 7 Ave, Suite 2100
                                                                                          Seattle, WA 98101
      No. 2:20-cv-00873– Page 1                                                          Tel: (415) 421-1100
     Dated: March 22, 2021
 1
                                          DKM LAW GROUP, LLP
 2

 3                                        By
                                            BRIAN
                                                AN R.R DAVIS (WSBA No.
                                                                     No 53414)
 4                                          brd@dkmlawgroup.com
                                            JESSICA J. ROSS (WSBA No. 55290)
 5                                          jjr@dkmlawgroup.com
                                            1700 7th Ave, Suite 2100
 6                                          Seattle, WA 98101
                                            Attorneys for Defendants
 7                                          USAA CASUALTY INSURANCE COMPANY
 8
 9 Dated: Ma\ , 2021

10                                        SCOTT SHAWER

11
                                          By
12                                          6FRWW6KDZYHU
                                            Attorney of Plaintiff
13

14

15                                                ORDER

16         Pursuant to the stipulation of the parties and F.R.C.P. 41(a)(1)(A), this matter is hereby
17 dismissed WITH PREJUDICE.

18 SO ORDERED.

19
     DATED: May 21, 2021.
20                                               ___________________________________
                                                 __________________________________________
21                                               The Honorable Robert S. Lasnik
                                                 United States District Court Judge
22                                               Western District of Washington

23

24

25

26

27

28
      STIPULATION AND ORDER OF                                                      DKM LthAW GROUP, LLP
      DISMISSAL                                                                     1700 7 Ave, Suite 2100
                                                                                         Seattle, WA 98101
      No. 2:20-cv-00873– Page 2                                                         Tel: (415) 421-1100
